         Case 3:19-cv-00218-LPR Document 25 Filed 07/20/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

MOVECO.NET LLC                                                                    PLAINTIFF


v.                              Case No. 3:19-cv-00218-LPR

DENNIS, et al.                                                                 DEFENDANTS


                                         JUDGMENT

       Pursuant to the Order that was entered on July 20, 2020, it is considered, ordered, and

adjudged that this case and all the various claims in this case are DISMISSED without prejudice.

       IT IS SO ADJUDGED this 20th day of July 2020.



                                                    _________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
